DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bouton (US 2005/0206101).
In regards to claim 1, Bouton discloses a leaning vehicle, comprising: (Figure 1-22)
a vehicle body frame (10) that leans in a leaning-vehicle leftward direction at a time of turning left, and leans in a leaning-vehicle rightward direction at a time of turning right (fig 1, a full lateral lean allowed on wheels, paragraph 0146);
a link mechanism (Fig.5) including

an upper-left arm member (38 left) that is supported by the vehicle body frame (2) so as to rotate about an axis extending in a vehicle-body-frame front-back direction centering on a right part of the upper-left arm member;
a lower-left arm member (62 left) that is disposed further downward in a vehicle-body-frame downward direction than the upper-left arm member and is supported by the vehicle body frame so as to rotate about an axis extending in the vehicle-body-frame front-back direction centering on a right part of  the lower-left arm member; and
a left connection member (70 left) that is connected to a left part of the upper-left arm member (left 38) and a left part of the lower-left arm member (62 left), wherein the left arm mechanism swings in a vehicle-body-frame upward direction when the vehicle body frame leans in the leaning-vehicle leftward direction and swings in the vehicle-body-frame downward direction when the vehicle body frame leans in the leaning-vehicle rightward direction (Fig.1 shows full lateral lean of wheels, paragraph 0146 - 0147, and at least fig.17-21); and
a right arm mechanism (Fig.6) including:
an upper-right arm member (38 right) that is supported by the vehicle body frame so as to rotate about an axis extending in the vehicle-body-frame front-back direction centering on a left part of the upper-right arm member;
a lower-right arm member (62 right) that is disposed further downward in the vehicle-body-frame downward direction than the upper-right arm member and is supported by the vehicle body frame so as to rotate about an axis extending in the 
a right connection member (70, right) that is connected to a right part of the upper-right arm member and a right part of the lower-right arm member, wherein the right arm mechanism swings in the vehicle-body-frame upward direction  when the vehicle body  frame leans  in the leaning-vehicle rightward direction and swings in the vehicle-body-frame downward direction when the vehicle body frame leans in the leaning-vehicle leftward direction (Fig.1 shows full lateral lean of wheels, paragraph 0146 - 0147, and at least fig.17-21); 
a left shock absorber (104) having a cushioning action, with a first end part of the left shock absorber being connected to the left arm mechanism (paragraph 0052);
a right shock absorber (112) having a cushioning action, with a first end part of the right shock absorber being connected to the right arm mechanism (paragraph 0053);
a shock absorber tower (110 and connecting members) to which a second end part of the left shock absorber and a second end part of the right shock absorber are connected, the shock absorber tower being supported by the vehicle body frame (10, at least by part of it) so as to rotate around a tower central shaft (4) that extends in the vehicle-body-frame front-back direction, the shock absorber tower (104) having a shape in which, when the vehicle body  frame is in an upright state, a distance in a vehicle-body-frame up-down direction between the tower central shaft and the second end part of the left shock absorber or the second end part of the right shock absorber is longer than a distance in a vehicle-body-frame left-right direction between the second end part of the left shock absorber and the second end part of the right shock absorber (112, see Fig. 4);
a left wheel tire assembly (52) that is rotatably supported by the left connection member ( left side of 70); and

wherein the leaning vehicle has a structure of (A) or (B):
the shock absorber tower (110, at least the mounting part of the a shock absorber tower) is disposed further forward in the vehicle-body¬ frame frontward direction or further backward in the vehicle-body-frame backward direction than a lower-left-arm-member (62 left) supported part (left side 64, Fig.5) at which the lower-left arm member to which the first end part of the left shock absorber (104) is connected is supported by the vehicle body frame, and than a lower-right-arm-member supported part (right side of 64) at which the lower-right arm member (62 right) to which the first end part of the right shock absorber (112) is connected is supported by the vehicle body frame (Fig.9). 
In regards to claim 9, Bouton discloses, the leaning vehicle has the structure of (B); and the lower-left arm member extends continuously in the vehicle-body-frame front-back direction between a front end of the lower-left-arm-member supported part and a back end of the lower-left-arm-member supported part; and the lower-right arm member extends continuously in the vehicle-body-frame front-back direction between a front end of the lower-right-arm-member supported part and a back end of the lower-right-arm-member supported part. (Fig.5,6, the upper and lower members 38 and 62 respectively, extend in the vehicle body frame front back direction at least for the width of the piece between a front end of the supported part,  the back end). 
11, Bouton discloses, the leaning vehicle has the structure of (B); and the vehicle body frame includes an up-down frame part that extends in the vehicle-body-frame up-down direction between the shock absorber tower and a back end of the lower-left-arm-member supported part and between the shock absorber tower and a back end of the lower-right-arm-member supported part. (82+84, on the left and right sides between shock absorbers and the supported parts of upper and lower left and right arm members 38 and 62 respectively, Figs. 5,6).
In regards to claim 12, Bouton discloses, an actuator 22 that generates a force, which causes the vehicle body frame to lean in the leaning-vehicle leftward direction at the time of turning left, and generates a force, which causes the vehicle body frame to lean in the leaning-vehicle rightward direction at the time of turning right. (Paragraph 0086).
In regards to claim 13, Bouton discloses, the leaning vehicle does not further comprise an actuator that generates a force which causes the vehicle body frame to lean in the leaning-vehicle leftward direction at the time of turning left, and generates a force which causes the vehicle body frame to lean in the leaning-vehicle rightward direction at the time of turning right. (Paragraph 0086, 22, is an optional lean control unit).
In regards to claim 14, Bouton discloses, a part of the vehicle body frame which is plate-shaped that extends in the vehicle-body-frame up-down direction is provided  between the upper-left-arm- member supported part and the upper-right-arm-member supported part, and between the lower-left-arm-member supported part and the lower-right-arm-member supported part. (110, fig.5, plate like cross member of frame 10 between 38 left & right sides and 62 left and right sides).
2,4,6,8,10 are rejected because the claims are directed to a vehicle structure A and only address the structure of A, and therefore they do not further limit the structure of B.   As addressed above, Bouton meets all of the limitations of vehicle structure B (vehicle structure A does not limit vehicle structure B). 
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bouton.
Bouton teaches the claimed invention except for a length in the vehicle-body-frame front-back direction between a front end of the lower-left-arm-member supported part and a back end of the lower-left-arm- member supported part is shorter than a radius of a tire of the left wheel tire assembly, a diameter of a wheel of the left wheel tire assembly and shorter  than a length equivalent  to three times a diameter of the left shock absorber; and a length in the vehicle-body-frame front-back direction between a front end of the lower-right-arm-member supported part and a back end of the lower-right-arm- member supported part is shorter than a radius of a tire of the right wheel tire assembly, shorter than a diameter of a wheel of the right wheel tire assembly, and shorter than a length equivalent to three times a diameter of the right shock absorber, being that drawings are not necessarily to scale. However, Bouton teaches that change of component (paragraph 0147). Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the length between a front end and a back end of the arm member supported part as claimed in view of the teachings of Bouton and so as to optimize and tailor the performance characteristics of the vehicle as a matter of routine optimization since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization. In re Aller, 105 USPQ 233.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO 892 teach leaning vehicle structures of relevance.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356.  The examiner can normally be reached on M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616